Citation Nr: 0947845	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  02-12 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bursitis of the left 
elbow (claimed as tennis elbow).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from August 1970 to 
December 1973, from May 1976 to January 1984 and from May 
1991 to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was before the Board in June 2004 and 
August 2005.  It was remanded both times for additional 
evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part. 


REMAND

The Board's August 2005 remand directed that the Veteran 
should be afforded a VA examination to determine whether he 
has bursitis or other disability of the left elbow that is 
etiologically related to an injury or disease incurred during 
service or to one or more of the Veteran's service-connected 
disabilities, including, as the Veteran maintains, a left 
elbow disorder that has resulted from use of a cane with his 
left hand on account of his service-connected disabled right 
knee.  

The Veteran underwent a VA neurological examination in April 
2009.  The examiner noted that the Veteran had been seen 
during military service for complaints of left elbow pain.  A 
diagnosis of tennis elbow with occasional flare-up every two 
years was made.  The examiner opined that the tennis elbow 
was not linked to the Veteran's active duty service.  It was 
noted that medical records from 1998 to the present did not 
mention any left elbow problems.  The examiner found that, 
based on the medical records available, he was unable to 
establish chronicity of the elbow condition from the time of 
discharge to the present and that the left elbow disorder was 
less likely than not secondary to any injury or disease that 
the Veteran incurred during service.  

The Board finds that the April 2009 VA examination is 
deficient.  First, a review of the claims file demonstrates 
that, despite what the examiner wrote, there were two post-
service medical records which reference left elbow problems.  
An April 2002 clinical record references that the Veteran 
reported he had had tennis elbow for ten years.  An August 
2003 clinical record indicates the Veteran reported he had 
had intermittent left elbow pain.  Second, the Veteran is 
competent to report that he had had occasional problems with 
his left elbow from the time of discharge to the present.  
The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  

Based on the above, the Board finds that another VA 
examination is required to determine the etiology of the 
Veteran's left elbow disorder which takes into account all 
the competent evidence of record including the Veteran's 
reports of continuity of symptomatology from the time of 
active duty to the present.  The claims file should be 
returned to the examiner who conducted the April 2009 VA 
examination who should be informed of the two post-service 
clinical records referenced above and also that the Veteran 
is competent to report on the presence of intermittent left 
elbow pain, and an opinion regarding the etiology of the left 
elbow disorder should be made based on this fact pattern.  

The examiner who conducted the April 2009 VA examination was 
tasked, by the Board's August 2005 remand with making a 
determination as to whether the Veteran's left elbow 
condition was secondary to or aggravated by any of his 
service-connected disabilities including, specifically, his 
service-connected right knee disorder.  A review of the 
report of the April 2009 VA examination indicates that the 
examiner noted that there was no medical evidence stating 
that using a cane for the right knee condition could lead to 
problems with the left elbow.  While the implied meaning of 
this sentence is clear, the examiner did not directly find 
that the left elbow disorder was not secondary to or 
aggravated by the service-connected right knee disability.  
Furthermore, no opinion was provided as to whether the left 
elbow condition was secondary to or aggravated by any of the 
Veteran's other service-connected disabilities which consist 
of coronary artery disease associated with hypertension, 
lumbosacral strain with degenerative joint disease and 
degenerative disc disease, post-operative carpal-tunnel 
syndrome of the right wrist, peripheral vascular disease of 
the right leg associated with coronary artery disease, 
peripheral vascular disease of the left leg associated with 
coronary artery disease, pes planus of the left foot and 
hypertension.  As the issue on appeal is being remanded for 
the reasons set forth in the paragraph above, the Board finds 
that these questions should also be answered to the extent 
possible.  The Board notes the Veteran's representative has 
argued that the April 2009 VA examination report did not 
include an opinion as to whether the left elbow was secondary 
to the use of a cane in the left hand nor was an opinion 
included which addressed whether the left elbow disorder was 
secondary to any of the Veteran's other service-connected 
disabilities.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  In light of the foregoing, this case 
must be remanded again for the actions set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for a left elbow disorder since 
March 2009.  After securing any necessary 
releases, obtain any identified records 
which have not already been associated 
with the claims file.  

2.  Return the claims file to the 
examiner who conducted the April 2009 VA 
examination and request that she provide 
an addendum to the examination report 
which takes into account the fact that 
there were two post-service medical 
records dated in April 2002 and August 
2003 which referenced problems with the 
left elbow and also takes into account 
the fact that the Veteran is competent to 
report that he had had intermittent left 
elbow symptomatology since the time of 
his discharge.  The examiner should 
provide opinions, with complete 
rationale, and based in part on the above 
fact pattern, as to whether it is at 
least as likely as not (a 50 percent 
likelihood or greater) that any current 
left elbow disability is the result of 
injury or disease that the Veteran 
incurred during active duty or is 
secondary to any service-connected 
disability or has been aggravated 
(chronically worsened beyond the natural 
progress) by a service-connected 
disability.  The examiner should be 
informed that service connection is 
currently in effect for post-operative 
right knee injury, coronary artery 
disease associated with hypertension, 
lumbosacral strain with degenerative 
joint disease and degenerative disc 
disease, post-operative carpal-tunnel 
syndrome of the right wrist, peripheral 
vascular disease of the right leg 
associated with coronary artery disease, 
peripheral vascular disease of the left 
leg associated with coronary artery 
disease, pes planus of the left foot and 
hypertension.  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
likelihood or greater) that any current 
left elbow disability is etiologically 
linked to the Veteran's use of a cane in 
the left hand which is required due to 
the service-connected right knee injury.  

If the examiner who conducted the April 
2009 VA examination is not available, 
make arrangements to have the Veteran 
examined by a suitably qualified health 
care professional to determine whether 
the Veteran has bursitis or other 
disability of the left elbow that is 
etiologically related to an injury or 
disease incurred during service or to one 
or more of the Veteran's 
service-connected disabilities, 
including, as the Veteran maintains, a 
left elbow disorder that has resulted 
from use of a cane with his left hand on 
account of his service-connected disabled 
right knee.  The examiner should provide 
opinions, with complete rationale, as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
any current left elbow disability is the 
result of injury or disease that the 
Veteran incurred during active duty or is 
secondary to any service-connected 
disability or has been aggravated 
(chronically worsened beyond the natural 
progress) by a service-connected 
disability.  The examiner should be 
informed that the Veteran is competent to 
report on the presence of intermittent 
left elbow symptomatology from the time 
of discharge to the present.  The 
examiner should be informed that service 
connection is currently in effect for 
post-operative right knee injury, 
coronary artery disease associated with 
hypertension, lumbosacral strain with 
degenerative joint disease and 
degenerative disc disease, post-operative 
carpal-tunnel syndrome of the right 
wrist, peripheral vascular disease of the 
right leg associated with coronary artery 
disease, peripheral vascular disease of 
the left leg associated with coronary 
artery disease, pes planus of the left 
foot and hypertension.  The examiner 
should also provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent likelihood or greater) that 
any current left elbow disability is 
etiologically linked to the Veteran's use 
of a cane in the left hand which is 
required due to the service-connected 
right knee injury.  The claims file must 
be made available to the examiner for 
review of pertinent documents, and the 
examiner is requested to confirm that it 
was reviewed.  

3.  Then, after completing any additional 
development deemed warranted by the state 
of the record at that time, readjudicate 
entitlement to service connection for 
bursitis of the left elbow (claimed as 
tennis elbow).  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, issue an appropriate 
supplemental statement of the case, and 
the Veteran and his representative should 
be provided an opportunity to respond.

Thereafter, the case should be returned 
to the Board, if otherwise in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

